Citation Nr: 0906867	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-03 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1941 to June 
1945.  He was awarded a Combat Infantryman's Badge.  The 
appellant seeks benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).   

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2007.  A 
transcript of the hearing is associated with the claims 
folder. 

In September 2007, the Board remanded the matter on appeal 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The appellant is a surviving spouse with no dependents 
and is entitled to an aid and attendance allowance effective 
August 1, 2005.  

2.  Effective December 1, 2004, the maximum annual rate of 
improved pension for a surviving spouse with no dependents 
was $6,814.00 and the maximum annual rate of improved pension 
for a surviving spouse with an aid and attendance allowance 
with no dependents was $10,893.00, and effective December 1, 
2005, the maximum annual rate of improved pension for a 
surviving spouse with an aid and attendance allowance with no 
dependents was $11,340.00.      

3.  For the year from February 1, 2005 to February 1, 2006, 
the appellant's total family income was $14,222.00, her total 
family medical expenses totaled $12,086.00, and the Veteran's 
last expenses totaled $9,345.00 which resulted in a countable 
income of $0.0.  

4.  The appellant received the maximum death pension benefit 
available for a surviving spouse with no dependents and a 
surviving spouse with an aid and attendance allowance with no 
dependents for the year from February 1, 2005 to February 1, 
2006.     


CONCLUSION OF LAW

Since the appellant was awarded the maximum death pension 
benefit available for the year from February 1, 2005 to 
February 1, 2006, an appeal no longer exists and the Board 
has no further jurisdiction in this matter.  38 U.S.C.A. 
§§ 511, 7104 (West 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to the maximum 
allowable rate for special monthly death pension.  The 
appellant argues that she pays $600.00 a month to receive 
care and this expense should be deducted from her countable 
income.

Pertinent Law and Regulations

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2008).  
Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271 
(2008).  Medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid. 38 C.F.R. 
§ 3.272(g) (1) (iii) (2008).  Amounts paid by a spouse before 
a veteran's death for expenses of the veteran's last illness 
will be deducted from the income of the surviving spouse.  
38 C.F.R. § 3.272(h).  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2008).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c) 
(2008).  

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 
3.23 (2008).  38 U.S.C.A. § 1541(a), (b); 38 C.F.R. § 
3.3(a)(3) (2008).  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21- 1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21 
(2008).

Effective December 1, 2004, the MAPR for an otherwise 
eligible surviving spouse without a dependent child, was 
$6,814.00, and the MAPR for an otherwise eligible surviving 
spouse entitled to aid and attendance without a dependent 
child, was $10,893.00.  Id.  

Effective December 1, 2005, the MAPR for an otherwise 
eligible surviving spouse entitled to aid and attendance 
without a dependent child, was $11,340.00.  Id.  


Analysis

In December 2005, VA awarded death pension benefits to the 
appellant at the amount of $511.00 a month effective February 
1, 2005 and $851.00 effective August 1, 2005.  The RO 
determined that the appellant's medical expenses of $4,537.00 
was a continuing deduction from her total income from 
February 22, 2005, and this resulted in countable income in 
the amount of $10,463.00.  See the December 2005 RO award 
letter.  

The appellant appealed this determination and argued that the 
RO should have deducted medical expenses in the amount of 
$7,200.00 from her countable income for the year of February 
1, 2005 to Febaury1, 2006.  The appellant argued, in essence, 
that she spent $600.00 a month to hire a caregiver who cared 
for her.  She also asserted that she paid $5,424.00 for 
prescriptions and this amount should be deducted from her 
countable income as well.  See the appellant's statement 
dated in June 2006.  The appellant is essentially arguing 
that she is entitled to a higher death pension rate for the 
year of February 1, 2005 to February 1, 2006.  This is the 
only issue that was properly appealed to the Board.  See the 
June 2006 notice of disagreement, the January 2007 statement 
of the case, the February 2007 Form 9, and the December 2008 
Form 8, certification of appeal.  See 38 C.F.R. § 20.200.    
 
During the pendency of this appeal, in January 2007, the RO 
awarded the appellant the maximum death pension rate for the 
year of February 1, 2005 to February 1, 2006.  In the January 
2007 award letter, the RO indicated that from February 21, 
2005, the appellant's total family income was $14,222.00 and 
her family medical expenses for this time period totaled 
$12,086.00.  The Veteran's last expenses were also deducted 
from the appellant's income for this time period and the 
amount of the last expenses totaled $9,345.00.  This resulted 
in the appellant's countable income of $0.0. for the time 
period of February 1, 2005 to February 1, 2006.  Since the 
appellant's countable income for this time period is zero, 
she is entitled to receive the maximum death pension rate.  
See 38 C.F.R. § 3.273.  

The January 2007 letter indicates that from February 1, 2005, 
the appellant was entitled to $567.00 a month.  The MAPR for 
a surviving spouse with no dependents from December 1, 2004 
is $6,814.00.  From August 1, 2005, the appellant was awarded 
death pension benefits in the amount of $907.00.  The MAPR 
for a surviving spouse entitled to aid and attendance with no 
dependents is $10,893.00 effective December 1, 2004.  The 
appellant was awarded death pension benefits in the amount of 
$945 a month from December 1, 2005.  The MAPR for a surviving 
spouse entitled to aid and attendance with no dependents is 
$11,340.00 effective December 1, 2006.  The January 2007 
award letter shows that the appellant is receiving the 
highest death pension benefit available under the law.  There 
is no basis in the law for granting a higher rate of payment.  

In light of the favorable award in January 2007, the 
appellant's claim for a higher death pension rate will be 
dismissed as moot.  In order for the Board to adjudicate an 
issue, there must be a remaining question of law or fact to 
be decided.  The Board's jurisdiction extends to "[a]ll 
questions of law and fact necessary to a decision by the 
[Secretary] under a law that affects the provision of 
benefits by the Secretary."  38 C.F.R. § 20.101(a) (2008); 
see also 38 U.S.C.A. §§ 511(a), 7104(a) (West 2002 & Supp. 
2008).  In the present case, there is no longer a remaining 
question of law or fact to be decided.  The January 2007 
award letter shows that the appellant is receiving the 
highest death pension benefit available under the law.  There 
is no basis in the law for granting a higher rate of payment 
for a surviving spouse entitled to aid and attendance with no 
dependents.  The appellant is not entitled to a higher 
monthly rate of death pension benefits, and as a matter of 
law her claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

Lastly, the Board finds that the issue of whether the 
appellant's medical expenses in the amounts of $7,200.00 and 
$5,424.00 should have been deducted from the appellant's 
annual income for the year of February 1, 2005 to February 1, 
2006 is moot.  As discussed above, the appellant has been 
granted the maximum available benefit under the law for that 
time period and any further deductions from her income for 
the time period in question would not result in a greater 
benefit.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notification was sent to the appellant in 
December 2007.  Additionally, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the award of the maximum benefit under the law to the 
appellant and in view of the Board's finding that the appeal 
is moot, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  
 

ORDER

The appeal is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


